                IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF OHIO
                   WESTERN DIVISION AT CINCINNATI

DAVID WALKER,

                       Petitioner,              :    Case No. 1:18-cv-903

       - vs -                                        District Judge Susan J. Dlott
                                                     Magistrate Judge Michael R. Merz

RON ERDOS, Warden,
 Southern Ohio Correctional Facility,

                                                :
                       Respondent.


                                     TRANSFER ORDER


       With the consent of both of them, the Magistrate Judge reference in this case is transferred

from Magistrate Judge Litkovitz to Magistrate Judge Merz. The case remains assigned to District

Judge Dlott for final decision.



March 12, 2020.

                                                           s/ Michael R. Merz
                                                          United States Magistrate Judge




                                                1
